Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.

Argument: Applicant argued that “ ….the inventors of the present application recognized the inefficiency of the current positioning process and provide implementations that can reduce the amount of assistance data by requesting a smaller amount of assistance data.”   (Remarks 6/28/2022, page 9, above middle of page)


	
and “Razavi fails to disclose the claimed transmitting feature of "transmitting, after the selecting of the one or more cells, from the mobile device to a network node, a message to request assistance data corresponding to the one or more selected cells only" (emphasis added)” (Remarks 6/28/2022, page 9, last paragraph. Also see related arguments up to page 12 end);

similar argument made regarding claim 5 (Remarks 6/28/2022, page 13, 2nd last paragraph onwards).


Response:  In Fig. 9 and [0064],  Razavi discloses the cell selection is done in block “Decision policy …”, hence after the “RequestAssistanceData”, as Applicant has stated above. However, as stated in CTFR (2/1/2022, page 4, 1st paragraph), the cells can also be selected on based previously selected cells ([0128]). If cells have been previously selected, then at the “RequestAssistanceData” step in Fig. 9, the cells would already have been previously selected i.e. Fig. 9 basically operates in a recursive (iterative) manner as the UE position changes.  So, Examiner’s position is that even though Fig. 9 shows the cell selection after the “RequestAssistanceData”, cell selection would already have been obtained from a previous iteration and merely updated in Fig.9.  Cell selection and reducing the number of candidate cells obviously reduces the amount of assistance data that is provided in Razavi’s invention too.
Furthermore, in another embodiment, Razavi discloses the UE can itself select cells ([0066]). This embodiment can be combined with that of Fig. 9, to have the UE select cells before the “RequestAssistanceData” is made.  This can be easily made by one of ordinary skill in the art as it would ensure that assistance data is provided only for the selected cells. 

Applicant’s arguments, see Remarks (pages 14+), filed 6/28/2022 with respect to claims 8, 16, 30, 32 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 8, 16, 30, 32 has been withdrawn. Claims 8, 16, 30, 32 are allowed, with claims 16, 32 subject to corrections made to overcome the typo objections below.


Claim Objections
Claims 16, 32 are objected to because of the following informalities:  Claims 16 and  32 recite “ … the first message indicating a completion of capabilities …”.  Appropriate correction is required. “first” should be corrected to “second”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3 - 4, 23, 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (US 20170150436).
Regarding claim 1, Razavi discloses a method for wireless communication (Abstract), comprising: 
selecting, by a mobile device, one or more cells in a wireless network for facilitating a positioning (positioning disclosed in Title; Abstract) of the mobile device in the wireless network in part based on signal qualities corresponding to neighboring cells of the mobile device ([0121] – [0122]; [0128] – [0129]);
and transmitting, from the mobile device to a network node ([0068], last sentence discloses “The network node 310 may be a location server, e.g. an E-SMLC in LTE”), a message to request assistance data corresponding to the one or more selected cells only ([0079]; Fig. 9 discloses UE requests assistance data “RequestAssistanceData”; [0209]);
and receiving, from the network node, the assistance data corresponding to the one or more selected cells (Fig. 9, “ProvideAssistanceData (SSI)”; [0209]; [0064] discloses selecting the cells, hence assistance data only for selected cells is sent).

Razavi does not disclose that the transmitting is done after selecting the one or more cells. 
However, Razavi discloses that the cells may also be selected based on previously selected cells ([0128]). If so, then cell selection can be done 1st. Then the steps listed in Fig. 9 (“request assistance data”, provide assistance data”, “UE performs TOA measurements”, “UE selects a reference cell based on SSI”) can be done next. That is, multiple previously selected cells can be 1st chosen, then the assistance data can be requested and used to select one cell from the set of previously selected cells. 
This is an obvious variation of what Razavi teaches or is obvious to try and can be easily done by one of ordinary skill in the art, since all steps are already disclosed by Razavi. Under Rationales for Obviousness (MPEP 2143, Rationales E & F), this is not considered patentable.
Furthermore, in another embodiment, Razavi discloses the UE can itself select cells ([0066]). This embodiment can be combined with that of Fig. 9, to have the UE select cells before the “RequestAssistanceData” is made.  This can be easily made by one of ordinary skill in the art as it would ensure that assistance data is provided only for the selected cells
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify Razavi’s method as above because this using previously selected cells would help speed up the process since assistance data for only those cells would have to be requested, rather than assistance data for a much larger number of cells.

Regarding claim 3, Razavi discloses the selecting the one or more cells comprises: selecting the one or more cells based on a list of cells previously used for a positioning of the mobile device ([0128]; [0132], [0139]).

Regarding claim 4, Razavi discloses the network node comprises an Evolved Serving Mobile Location Center ([0006]; Fig. 1, E-SMLC shown).

Claim 23 is similarly analyzed as claim 1, with claim 23 reciting apparatus limitations.  Razavi discloses processor and memory ([0216], [0218]). Apparatus in claim 23 is equivalent to mobile device in claim 1.

Claim 25 is similarly analyzed as claim 3.

Claim 26 is similarly analyzed as claim 4.


Claim 5 - 7, 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (US 20170150436) in view of Edge et al. (US 20180324740). 

Regarding claim 5, Razavi discloses a method for wireless communication (Abstract), comprising:
receiving, at a network node ([0066], last sentence discloses “The network node 310 may be a location server, e.g. an E-SMLC in LTE”), a first message from a mobile device, the first message including a request for assistance data corresponding to one or more cells selected by the mobile device ([0079]; Fig. 9 discloses UE requests assistance data “RequestAssistanceData”; [0209]; [0066] discloses the UE can select cells. This embodiment can be combined with that of Fig. 9, to have the UE select cells before the “RequestAssistanceData” is made) for facilitating a positioning (positioning disclosed in Title; Abstract) of the mobile device in a wireless network, wherein the one or more cells are selected in part based on signal qualities corresponding to neighboring cells of the mobile device (selecting disclosed in [0066] which states “the UE shall select a certain number of neighbor cells with the TOA above or below certain threshold. The number of neighbor cells to be selected may also be selected according to some strategy. The number of neighbor cells may for example be dependent on the quality of the received signals associated with the cells in the neighbor list of the UE”);
and transmitting, from the network node to the mobile device, a second message that includes the assistance data corresponding to the one or more cells that are selected by the mobile device based on the determining (Fig. 9, location server provides assistance data to UE in “ProvideAssistanceData”; [0209]). 

Razavi does not disclose determining, at the network node, whether the assistance data has been changed and the second message further including an indicator indicating a result of the determining.

 In the same field of endeavor, however, Edge discloses determining, at the network node, whether the assistance data has been changed ([0112], last sentence; [0116], last sentence).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Edge in the system of Razavi because if the assistance data has changed, using updated assistance data would be more useful than using old data, as is obvious to one of ordinary skill in the art. 
Razavi discloses sending the assistance data from the node to the UE. Additionally, sending an indicator is merely sending an additional bit of information. This can easily be done by one of ordinary skill in the art. Under Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try and has a high chance of success since it merely adds one extra bit to the assistance data. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to send an additional bit,  as this would allow one to quickly know if the assistance data has changed or not, without examining the assistance data, as is obvious to one of ordinary skill in the art.

Regarding claim 6, Razavi discloses the network node comprises an Evolved Serving Mobile Location Center ([0006]; Fig. 1, E-SMLC shown).

Regarding claim 7, Razavi discloses the assistance data corresponding to the one or more cells is determined based on previously stored assistance data for the mobile device ([0112]; [0116]).

Claim 27 is similarly analyzed as claim 5. Razavi discloses processor and memory ([0216], [0218]).

Claim 28 is similarly analyzed as claim 7.

Claim 29 is similarly analyzed as claim 6.

Allowable Subject Matter
Claims 8, 15 - 16, 19, 30 – 33 are allowed, with claims 16, 32 subject to the corrections stated in Claim Objections above. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to positioning measurements for a UE:

Fischer (US 9482742) discloses Positioning reference signal (PRS) generation for multiple transmit antenna systems.
Gunnarsson et al. (US 20190104431) discloses method for measurement reporting resolution adaptation.
Davydov et al. (US 20160205499) discloses LTE-a systems and method of drs based positioning.
Vikberg et al. (US 20110294499) discloses network-based area positioning for capacity and coverage improvement.
Liu et al. (US 20210045084) discloses increasing mobile device positioning accuracy.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632